[Cite as State ex rel. Group Mgt. Servs., Inc. v. Indus. Comm., 2022-Ohio-906.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State ex rel.                                           :
Group Management Services, Inc.,
                                                        :
                 Relator,
                                                        :
v.                                                                                No. 20AP-346
                                                        :
Industrial Commission of Ohio et al.,                                      (REGULAR CALENDAR)
                                                        :
                 Respondents.
                                                        :




                                            D E C I S I O N

                                      Rendered on March 22, 2022


                 On brief: Ross, Brittain & Schonberg Co., L.P.A., and
                 Christopher A. Gray, for relator.

                 On brief: Dave Yost, Attorney General, and Andrew J.
                 Alatis, for respondent Industrial Commission of Ohio.

                 On brief: Gallon, Takacs & Boissoneault Co., L.P.A., and
                 Theodore A. Bowman, for respondent Edward J. Koprowski.


                                           IN MANDAMUS

NELSON, J.

        {¶ 1} Relator Group Management Services, Inc. ("GMS") didn't like the decision of
the Industrial Commission of Ohio to afford a new hearing to workers' compensation
claimant Edward J. Koprowski on the basis that Mr. Koprowski had not received notice of
his first hearing. So GMS filed a petition with us asking that we grant a writ of mandamus
ordering the Commission to vacate that decision and deny Mr. Koprowski's claim without
further ado.
No. 20AP-346                                                                               2

       {¶ 2} The matter was referred to a magistrate of this court pursuant to Civ.R. 53
and Loc.R. 13(M) of the Tenth District Court of Appeals. Upon review of full briefing and
the stipulated evidence, the magistrate issued the attached decision with findings of fact
and conclusions of law. After concluding that "there is some evidence to support the
[Commission's] decision that Koprowski did not have prior actual knowledge of the * * *
hearing or timely subsequent knowledge of the [resulting] order, that Koprowski did not
cause the failure of notice through his own fault or neglect, and that the failure of notice
was due to circumstances beyond Koprowski's control," the magistrate recommended that
no writ issue. Appended Mag. Decision at ¶ 25, 34.
       {¶ 3} GMS has filed no objections to the magistrate's decision. After our
independent review of the matter, and discerning no error of law or other defect on the face
of the magistrate's decision, we adopt the magistrate's decision and deny the requested writ.
                                                                Writ of mandamus denied.

                          DORRIAN and JAMISON, JJ., concur.

              NELSON, J., retired, of the Tenth Appellate District, assigned
              to active duty under the authority of the Ohio Constitution,
              Article IV, Section 6(C).

                                ___________________
No. 20AP-346                                                                             3


                                        APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

State ex rel.                                :
Group Management Services, Inc.,
                                             :
              Relator,
                                             :
v.                                                                No. 20AP-346
                                             :
Industrial Commission of Ohio et al.,                        (REGULAR CALENDAR)
                                             :
              Respondents.
                                             :


                         MAGISTRATE'S DECISION

                             Rendered on December 20, 2021


              Ross, Brittain & Schonberg Co., L.P.A., and Christopher A.
              Gray, for relator.

              Dave Yost, Attorney General, and Andrew J. Alatis, for
              respondent Industrial Commission of Ohio.

              Gallon, Takacs & Boissoneault Co., L.P.A., for respondent
              Edward J. Koprowski.


                                      IN MANDAMUS

       {¶ 4} Relator, Group Management Services, Inc. ("GMS") seeks a writ of
mandamus ordering respondent, Industrial Commission of Ohio ("commission"), to vacate
an order entered by a staff hearing officer ("SHO") granting relief to respondent Edward J.
Koprowski pursuant to R.C. 4123.522, on the basis that Koprowski had failed to receive
notice of a prior commission order.
No. 20AP-346                                                                               4


Findings of Fact:
          {¶ 5} 1. Koprowski worked as a truck driver for C & G Transportation, Inc. located
in Wayne, Ohio.1 Koprowski asserted a workplace injury in the course of and arising out of
his employment occurring on December 4, 2018 when he fell from the back of a dump
trailer. Koprowski sought treatment at St. Luke's Hospital in Maumee, Ohio, on December
5, 2018. (Stip. at 3.) He submitted his First Report of Injury on December 5, 2019. (Stip.
at 1.)
          {¶ 6} 2. C & G Transportation participates in Ohio's workers' compensation
program. For purposes of managing workers' compensation risk, C & G Transportation is
a member of relator GMS, a self-insured employer organization ("PEO") that the Ohio
Bureau of Workers' Compensation ("BWC") designates as the employer of record for
purposes of Koprowski's claim. (Stip. at 6.)
          {¶ 7} 3. The First Report of Injury submitted by Koprowski gave his address as
1740 East Wooster St., Bowling Green, Ohio 43402. (Stip. at 1.) This was also the address
he provided on the employee accident report he submitted to GMS on January 2, 2019.
(Stip. at 2-3.) In subsequent proceedings Koprowski stated in an affidavit that the Bowling
Green address was an extended stay hotel where he resided in January and February 2019.
(Stip. at 27.)
          {¶ 8} 4. Koprowski's initial medical treatment records at St. Luke's Hospital on
December 5, 2018 also list the Bowling Green address as Koprowski's home address. (Stip.
at 4.)
          {¶ 9} 5. BWC mailed a notice to Koprowski on January 18, 2019 notifying him that
GMS had not certified Koprowski's claim. (Stip. at 6.) This letter was addressed to the
Bowling Green mailing address and was not returned by the U.S. Postal Service as
undeliverable.
          {¶ 10} 6. The commission sent on February 5, 2019 a notice of hearing to Koprowski
at the Bowling Green address notifying him of a February 22, 2019 date at the commission's
Toledo office for a hearing to address his claim. This notice was not returned by the U.S.
Postal Service as undeliverable.



1   This company appears at times in the record and pleadings as "C & C Transportation."
No. 20AP-346                                                                             5


       {¶ 11} 7. The commission sent to Koprowski at the Bowling Green address on
February 14, 2019 a notice of continuance for the February 22, 2019 hearing.
       {¶ 12} 8. The commission sent to Koprowski at the Bowling Green address on
March 7, 2019 a new notice of hearing to be held March 25, 2019, again at the commission's
Toledo office. (Stip. at 12-13.)
       {¶ 13} 9. The March 25, 2019 hearing took place and Koprowski did not appear.
The district hearing officer ("DHO") consequently issued an order on March 28, 2019
denying Koprowski's claim. (Stip. at 14-15.) A copy of the DHO's order was sent to the
Bowling Green address.
       {¶ 14} 10. On April 5, 2019, the commission recorded a notice that the March 28,
2019 DHO order had been returned as undeliverable. (Stip. at 16-18.) On April 8, 2019,
the commission recorded a notice that the February 14, 2019 continuance notice had been
returned as undeliverable. (Stip. at 19-21.) On May 22, 2019, the commission docketed a
notice that the March 7, 2019 notice of hearing had been returned as undeliverable. (Stip.
at 22-25.)
       {¶ 15} 11. Koprowski filed on October 15, 2019 a request for relief pursuant to
R.C. 4123.522 seeking to vacate the DHO's order for lack of notice of the hearing. To this,
Koprowski attached his affidavit stating that he had moved from the Bowling Green address
in February 2019 and otherwise explaining the circumstances under which he failed to
receive mail from the commission. These filings are the first in the file that reflect an
appearance by counsel for Koprowski. The request for relief gives Koprowski's address as
1236 Eastland Drive, Oregon, Ohio 43616.
       {¶ 16} 12. Koprowski's October 3, 2019 affidavit provides as follows:

              I am the Claimant in the above captioned workers'
              compensation claim and do state upon my oath that the
              following is true and accurate to the best of my knowledge.

              From January through sometime in February 2019, I was living
              at an extended stay hotel located at 1740 E. Wooster St., #320,
              Bowling Green, Ohio. In February 2019, I moved out of the
              hotel and moved in with my mother at 1238 Eastland Drive,
              Oregon, Ohio. I was advised I was unable to process a
              forwarding order at the post office as the extended stay hotel
              was a business. As I was no longer living at 1740 E. Wooster
              Street, #320, Bowling Green, Ohio when the Industrial
No. 20AP-346                                                                            6


                 Commission of Ohio issued its Notice for the March 25, 2019
                 hearing. I did not receive the notice of the hearing date and
                 time. As I did not receive notice of the hearing, I did not attend
                 the hearing on March 25, 2019. Subsequently, I did not receive
                 the decision from the March 25, 2019 hearing as the decision
                 was also sent to 1740 E. Wooster St., #320, Bowling Green,
                 Ohio, where I no longer lived.

(Stip. at 27.)

       {¶ 17} 13. On February 21, 2020, an SHO conducted a hearing to address
Koprowski's request for relief. (Stip. at 30.) Koprowski appeared and testified that he
verbally informed a supervisor at C & G Transportation about his new address. GMS
furnished affidavits from two of its employees who stated that Koprowski had never
contacted GMS to update his address prior to GMS receiving notice of Koprowski's request
for relief pursuant to R.C. 4123.522.
       {¶ 18} 14. The SHO mailed an order on February 27, 2020 concluding as follows:
                 The Staff Hearing Officer finds that the Injured Worker did not
                 receive the District Hearing Officer order issued 03/28/2019
                 and did not have actual knowledge of the information
                 contained therein. It is found that the failure to receive such
                 order was beyond the control and without the fault or neglect
                 of the Injured Worker.

                 Therefore, the Injured Worker's appeal that previously was
                 filed on [10/14/2019] is found to have been timely made. State
                 ex rel. Scott v. Connor, 16 Ohio App.3d 151, 474 N.E.2d 1233
                 (10th Dist.1984). The appeal is referred for hearing on the next
                 available District Hearing Officer docket.

                 The Injured Worker testified that he was living in an extended
                 stay hotel. He then moved to his mother's home. He attempted
                 to complete a forward mail form with the post office, but the
                 post office could not honor this request as the hotel is a
                 business address. The Injured Worker let his employer know
                 that he was moving to his mother's home and gave them the
                 address. He was not represented in this claim on 02/19/2019,
                 when he moved to his mother's home. He was unaware that in
                 addition to letting his employer know about his move he
                 needed to update his mailing address with the Industrial
                 Commission.

(Stip. at 30.)
No. 20AP-346                                                                               7



       {¶ 19} 15. GMS filed an application for reconsideration, which the commission
denied by order dated April 7, 2020. (Stip. at 33.)
       {¶ 20} 16. Koprowski filed his formal notice of change of address with BWC on
March 19, 2020. (Stip. at 32.)
       {¶ 21} 17. GMS filed its complaint in mandamus with this court on July 9, 2020.
Discussion and Conclusions of Law:
       {¶ 22} In order for this court to issue a writ of mandamus as a remedy from a
determination of the commission, relator must show a clear legal right to the relief sought
and that the commission has a clear legal duty to provide such relief. State ex rel.
Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967). A clear legal right to a writ of
mandamus exists where the relator shows that the commission abused its discretion by
entering an order which is not supported by any evidence in the record. State ex rel. Elliott
v. Indus. Comm., 26 Ohio St.3d 76 (1986). On the other hand, where the record contains
some evidence to support the commission's findings, there has been no abuse of discretion
and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry Co., 29 Ohio
St.3d 56 (1987). Furthermore, questions of credibility and the weight to be given evidence
are clearly within the discretion of the commission as fact finder. State ex rel. Teece v.
Indus. Comm., 68 Ohio St.2d 165 (1981).
       {¶ 23} GMS seeks a writ setting aside the commission's grant of relief pursuant to
R.C. 4123.522. The statute provides as follows:
              The employee, employer, and their respective representatives
              are entitled to written notice of any hearing, determination,
              order, award, or decision under this chapter and the
              administrator of workers’ compensation and his representative
              are entitled to like notice for orders issued under divisions (C)
              and (D) of section 4123.511 and section 4123.512 of the Revised
              Code. An employee, employer, or the administrator is deemed
              not to have received notice until the notice is received from the
              industrial commission or its district or staff hearing officers,
              the administrator, or the bureau of workers’ compensation by
              both the employee and his representative of record, both the
              employer and his representative of record, and by both the
              administrator and his representative.

              If any person to whom a notice is mailed fails to receive the
              notice and the commission, upon hearing, determines that the
No. 20AP-346                                                                              8


              failure was due to cause beyond the control and without the
              fault or neglect of such person or his representative and that
              such person or his representative did not have actual
              knowledge of the import of the information contained in the
              notice, such person may take the action afforded to such person
              within twenty-one days after the receipt of the notice of such
              determination of the commission. Delivery of the notice to the
              address of the person or his representative is prima-facie
              evidence of receipt of the notice by the person.

       {¶ 24} The statute therefore makes clear that the parties to a workers' compensation
claim are entitled to written notice of action taken in a claim, including an impending
hearing. Courts in this domain have applied the "mailbox rule" to presume that a notice
that was mailed has been received in due course. Weiss v. Ferro Corp., 44 Ohio St.3d 178
(1989). Parties seeking to rebut that presumption must prove three things:
              [T]he party alleging the failure to receive notice must first
              prove that (1) the failure of notice was due to circumstances
              beyond the party's or the party's representative's control, (2)
              the failure of notice was not due to the party's or the party's
              representative's fault or neglect, and (3) neither the party nor
              the party's representative had prior actual knowledge of the
              information contained in the notice.

State ex rel. LTV Steel Co. v. Indus. Comm., 88 Ohio St.3d 284, 286 (2000), quoting
Weiss. Once the commission resolves these issues as a question of fact, the commission
may determine that the complaining party is unconditionally entitled to renewed notice
of the action or hearing. Id. at 287-88. "Thus, when the moving party sustains its burden
of proof, the effect is that the party is not 'deemed' to have received notice until the
commission makes the determination that the party did not receive notice of the order
initially and the party receives notice of this determination." Id. at 287, citing Weiss at
182-83. On the question of failure of notice due to circumstances beyond a party's control
and without neglect, the commission, as in other factual areas, is the exclusive evaluator
of weight and credibility, and this court must defer to the commission's decision. Id. at
287, citing State ex rel. Pass v. C.S.T. Extraction Co., 74 Ohio St.3d 373, 376 (1996).
       {¶ 25} GMS argues that the SHO improperly gave undue weight to the fact that
Koprowski was initially unrepresented in his claim, and that as a result the SHO applied an
improper standard of exculpatory ignorance. GMS further argues that the SHO wrongly
No. 20AP-346                                                                               9


concluded that actual notice provided to C & G Transportation constituted constructive
notice to the commission and GMS. For the reasons that follow, the magistrate concludes
that there is some evidence to support the SHO's decision that Koprowski did not have prior
actual knowledge of the DHO hearing or timely subsequent knowledge of the DHO’s order,
that Koprowski did not cause the failure of notice through his own fault or neglect, and that
the failure of notice was due to circumstances beyond Koprowski's control.
       {¶ 26} The SHO noted Koprowski's affidavits and testimony before the SHO. One
fact established by this, if believed, was that Koprowski had verbally informed a supervisor
that his actual employer, C & G Transportation, about his change of address. This was the
employer to whom Koprowski reported for work, which supervised and controlled his daily
work activity, and took the initial notice of Koprowski's injury before transmitting it to
GMS.    The SHO could reasonably conclude that, based on an extremely tenuous
relationship with GMS, Koprowski would not reasonably be expected to inform GMS,
rather than C & G Transportation, of his new address.
       {¶ 27} Koprowski also made a diligent attempt, according to his evidence, to have
his mail forwarded by the U.S. Post Office, which declined on the basis that it would not
forward mail from a commercial address. While the magistrate notes that this is a rather
novel restriction to find imposed by a local postmaster, GMS has submitted no evidence to
the contrary in the course of these proceedings. The SHO could reasonably conclude that
Koprowski made a sufficient effort to ensure that subsequent mail to his former address
would follow him as he moved. The determination by the SHO on these questions is largely
a question of fact and hinges on Koprowski's actions. This court will not substitute its
factual judgment for that of the commission on this particular issue.
       {¶ 28} The SHO also concluded, perhaps somewhat less typically, that Koprowski's
lack of knowledge excused his failure to inform the commission of his new address. The
SHO’s determination here appears based in part on Koprowski’s lack of representation in
this phase of the claims process, and a consequently greater degree of leniency for
noncompliance with administrative procedure.
       {¶ 29} An injured worker has a duty to provide up to date and accurate address
information to BWC and the commission to permit officiant adjudication of his or her
No. 20AP-346                                                                              10


claim. State ex rel. Russell v. Indus. Comm., 10th Dist. No. 02AP-991, 2003-Ohio-4175,
¶ 26. This includes a duty to file change-of-address forms when necessary. Russell at ¶ 9.
       {¶ 30} GMS points out that in Russell, this court refused the writ sought by the
claimant.   In Russell, however, this court was faced with an SHO's order denying
R.C. 4123.522 relief. Our determination in Russell essentially turned on the discretion of
the commission, not an absolute rule as to where the line must be drawn in establishing a
worker’s responsibility to keep his address current with the commission. This court noted
that it was not an abuse of discretion for BWC to make use of the address on file that the
claimant failed to update, and the commission could reasonably conclude that the claimant
had not proven "his failure to receive notice by mail was due to circumstances beyond his
control or the failure to receive notice was not due to his own neglect." Russell at ¶ 9. A
similar result was reached in State ex rel. Altston v. Interpak, Inc., 10th Dist. No. 09AP-
534, 2010-Ohio-790, regarding an incorrect First Report of Injury address repeated in the
file for the following six months and a consequent failure of service. There, the commission
found that the claimant was responsible for lack of a current address to which to send
notice, and this court declined to disturb the commission's discretion by issuance of a writ.
       {¶ 31} Both these cases turned on the proper exercise of discretion by the
commission in denying relief. Under the same standard of deferral to the commission’s
factual discretion, the magistrate hesitates to overturn the commission’s determination
that it wished to grant relief and consider Koprowski’s claim on the adjudicated merits
rather than essentially by default.
       {¶ 32} Moreover, the magistrate does not consider that the commission is absolutely
foreclosed from considering Koprowski’s pro se status. GMS correctly points out that
courts in Ohio certainly may hold pro se litigants to the same standard of procedural
compliance and efficiency applied to legal counsel, and cases beyond counting have so held:
              Ohio courts presume that pro se litigants have knowledge of the
              law and legal procedures, and they generally hold pro se
              litigants to the same standard as represented litigants. Collins
              v. Ohio Adult Parole Auth., 10th Dist. No. 02AP-1161, 2003-
              Ohio-2952, ¶ 28. Consequently, a pro se litigant "cannot expect
              or demand special treatment." Kessler v. Kessler, 10th Dist. No.
              09AP-740, 2010-Ohio-2369, ¶ 8. Because a trial court would
              not explain procedural rules to a lawyer, it does not err by
No. 20AP-346                                                                                  11


              failing to explain them to a pro se litigant. Bostic v. Davis, 10th
              Dist. No. 14AP-635, 2015-Ohio-1968, ¶ 12.

Mootispaw v. Mohr, 10th Dist. No. 15AP-885, 2016-Ohio-1246, ¶ 17.

       {¶ 33} However, no case holds that an administrative tribunal has no discretion at
all to extend procedural leniency to pro se litigants in the interest of reaching a substantially
just result. Here, the SHO could, based upon the evidence, conclude that the failure of
communication between C & G Transportation and GMS was not attributable to
Koprowski. The SHO could also weigh the circumstances and consider Koprowski’s status
as a pro se litigant when assessing his responsibility for the lack of notice.
       {¶ 34} The magistrate accordingly concludes that the SHO did not abuse her
discretion when granting R.C. 4123.522 relief and it is the decision and recommendation of
the magistrate that no writ issue in this case.


                                                  /S/ MAGISTRATE
                                                  MARTIN L. DAVIS




                                 NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
              unless the party timely and specifically objects to that factual
              finding or legal conclusion as required by Civ.R. 53(D)(3)(b).